ORDER
PER CURIAM:
Terrance Jackson pleaded guilty to robbery in the second degree. He subsequently filed a motion for post-conviction relief under Supreme Court Rule 24.035, which the circuit court denied without an evidentiary hearing. Jackson appeals, arguing that his plea was not knowing and voluntary because: (1) he was under the influence of illegal drugs that prevented him from understanding the plea proceedings; (2) his counsel pressured him to plead guilty; and (3) his counsel misad-vised him as to the operation of a “120-day call-back” under § 559.115, RSMo. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for *299this order has been provided to the parties. Rule 84.16(b).